DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings received on 3/23/2022 are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (upon which claims 2-7 and 9-11 depend) has been amended to require “a porous tip disposed within the fluidic channel and arranged at the distal opening of the catheter”. Although the original disclosure supports “a porous tip disposed within the fluidic channel” (see original claim 8 and Para 83 of the Specification), it does not support the porous tip being “arranged at the distal opening of the catheter” as claimed. Para 83 recites that the porous tip is “at the distal end 107” of catheter 105 but does not specify that it is located at distal opening 115; as seen in Fig 1, the distal end 107 is a section of catheter 105 that spans proximally more than 100 mm from distal opening 115. Therefore, the original disclosure supports the porous tip broadly being within distal end 107 but not narrowly being at distal opening 115. Accordingly, the amended subject matter constitutes new matter. Claims 2-7 and 9-11 are rejected due to their dependence on claim 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700) in view of Palasis (US Pat 6,689,103).
Re claim 1, Imbayashi discloses an apparatus 1 (Fig 1, but with the spray unit 3 of Fig 9) comprising: a catheter 31 (Fig 1,9) defining a fluidic channel (as seen in Fig 9, within which medical solution 11a resides); an electrode 52 (Fig 9; Para 107) within the fluidic channel and spaced a distance from the distal end of the catheter (as seen in Fig 9); and a porous tip (labeled in annotated Fig A below, comprising a plurality of spray nozzles 31c and the wall forming distal end surface 31d) disposed at the distal end of the catheter (as seen in Fig 9), wherein the catheter is arranged to prevent direct contact between any electrode of the apparatus and tissue (as seen in Fig 6, the electrode 52 is prevented from contacting tissue due to its placement within catheter 31). Imbayashi does not disclose that the catheter has a distal opening such that the porous tip is located within the fluidic channel and arranged at the distal opening. Palasis, however, teaches a substantially similar apparatus 40 (Fig 2) comprising a catheter 44 (Fig 2) defining a fluidic channel 46 (Fig 2) and having a distal opening  (within which “nozzle member 70” resides) and a porous tip 70+60 (Fig 3; comparable to the porous tip of Imbayashi which also includes a wall with projections 31c extending therefrom) within the fluidic channel (Col 5, Lines 52-54) and arranged at the distal opening of the catheter (as seen in Fig 3). It would have been an obvious matter of design choice to modify Imbayashi to include the porous tip as a structure separate from the catheter and attached thereto within the fluidic channel at the distal opening (as taught by Palasis) since it has been held that the use of a multi piece construction instead of a one piece construction would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 114 USPQ 347, 349 9CCPA 1965)). Further, Applicant has not disclosed that having the porous tip disposed within the fluidic channel at the distal opening solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design; absent a teaching as to criticality of this configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement (In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975)).

    PNG
    media_image1.png
    378
    646
    media_image1.png
    Greyscale


Re claim 2, Imbayashi discloses a conductive sheath 51 (Fig 1; Para 107) on an exterior of the catheter (as seen in Fig 6) configured to couple to a ground 14a (Fig 1; Para 36) (as seen in Fig 1, conductive sheath 51 is coupled to ground 14a through electrode contact member 42 and voltage generation circuit 41), the catheter separating the fluidic channel and the conductive sheath (as seen in Fig 6).  
Re claim 3, Imbayashi discloses a biocompatible cover 15c (Fig 1) enclosing the conductive sheath between the biocompatible cover and the catheter (as seen in Fig 1).
Re claim 4, Imbayashi discloses that the biocompatible cover extends less than an entire length of the catheter (as seen in Fig 1), and a distal end 31b (Fig 1,9) of the catheter is exposed (as seen in Fig 1).  
Re claim 5, Imbayashi discloses that the biocompatible cover has a larger exterior diameter than that of the catheter, that the catheter extends beyond the biocompatible cover at the distal end, and that the electrode and the distal opening are spaced from one another. Imbayashi/Palasis does not explicitly disclose that the catheter has an inner diameter of about 0.5 mm and an outer diameter of about 1.4 mm; the distance between the electrode and the distal opening is about 100 mm; the biocompatible cover has an exterior diameter of about 2.05 mm, and the catheter extends about 50 mm beyond the biocompatible cover at the distal end.  However, it would have been an obvious matter of design choice to modify Imbayashi/Palasis to include the catheter with an inner diameter of about 0.5 mm and an outer diameter of about 1.4 mm, the distance between the electrode and the distal opening to be about 100 mm, the biocompatible cover to have an exterior diameter of about 2.05 mm, and the catheter to extend about 50 mm beyond the biocompatible cover at the distal end since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of these measurements, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify Imbayashi/Palasis to include such dimensions since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Re claim 7, Imbayashi discloses that the electrode, when carrying a charge, imparts the charge to fluid 11a traveling through the fluidic channel, the charge imparted within the 70WO 2019/002942PCT/IB2018/000831 fluidic channel so that, when charged fluid reaches a fluid/air interface near the distal opening of the catheter, the charged fluid forms charged droplets 11b (Fig 1,9) that disperse (Para 112-114).  
Re claim 10, Imbayashi discloses that the porous tip includes a cone shape geometry (as seen in Fig 9, each of spray nozzles 31c of the porous tip have a cone shape).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700)/Palasis (US Pat 6,689,103) in view of Odland et al. (US Pat 8,260,411).
Re claim 6, Imbayashi discloses a wire 52 (Fig 9) extending through a portion of a length of the catheter and within the fluidic channel (as seen in Fig 9), the wire being exposed along its entire length, such that an exposed distal portion forms the electrode (Para 107). Imbayashi/Palasis does not disclose that the wire includes an insulation layer. Odland, however, teaches an apparatus (similar to that seen in Fig 1 except with portion 304b removed, as described in Col 8, Lines 4-8) comprising a conductive element 302 (Fig 1; Col 1, Lines 6-11) within a catheter 304a+306 (Fig 1) wherein the conductive element includes a proximal insulation layer 336 (Fig 1; Col 6, Lines 60-62) such that a distal portion of the conductive element is exposed forming an electrode (Col 8, Lines 4-8); Odland teaches that providing an insulation layer controls where the charge from the conductive element is delivered (Col 8, Lines 56-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi/Palasis to include an insulation layer on the wire proximal to the distal portion of the wire, as taught by Odland, for the purpose of controlling where the charge from the wire is delivered (Col 8, Lines 56-64).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700)/Palasis (US Pat 6,689,103) in view of Zambaux et al. (PG PUB 2007/0073249).
Re claim 9, Imbayashi/Zambaux disclose all the claimed features except explicitly that the porous tip includes a felt material and/or a fibrous material. Zambaux, however, teaches a porous tip 17+21+19+14 (Fig 4; wherein wall 21 is comparable to wall 70 of Palasis and the wall of Imbayashi comprising distal end surface 31d and wherein nozzle 14 is comparable to nozzles 60 of Palasis and nozzles 31c of Imbayashi) with a plate 21 (again, comparable to wall 70 of Palasis and the corresponding wall of Imbayashi) including a fibrous material (Para 32; “fillers selected from carbon fibers, glass fibers”) for the purpose of providing rigidity to the wall (Para 48). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi/Palasis to include the porous tip with a fibrous material, as taught by Zambaux, for the purpose of providing rigidity to the wall (Para 48).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imbayashi (PG PUB 2009/0088700)Palasis (US Pat 6,689,103) in view of Barbere (US Pat 5,759,191).
Re claim 11, Imbayashi/Palasis discloses all the claimed features except a protrusion disposed near the distal opening of the catheter and surrounding an outer surface of the catheter; and a thermoplastic wrap that encloses the protrusion to provide sealing and electrical isolation. Barbere, however, teaches a catheter 18 (Fig 2) including a protrusion 54 (not labeled in Fig 2, but seen in the distal half of balloon 16; Col 4, Lines 39-41) disposed near a distal opening 34 (Fig 2) thereof and surrounding an outer surface of the catheter (as seen in Fig 2); and a thermoplastic wrap 56 (not labeled in Fig 2, but seen in the distal half of balloon 16; Col 4, Lines 45-47) that encloses the protrusion (as seen in Fig 2) to provide sealing (“heat shrunk”, Col 4, Lines 45-47) and electrical isolation (“polyethylene”, Col 4, Lines 45-47, is known to be an electrical insulation) for the purpose of providing a means to visualize the position of the catheter under fluoroscopy (Col 4, Lines 39-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Imbayashi/Palasis to include a protrusion and a thermoplastic wrap, as taught by Barbere, for the purpose of providing a means to visualize the position of the catheter under fluoroscopy (Col 4, Lines 39-42).

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are moot in view of the present rejections that utilize the above-cited Palasis and Zambaux references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783